Citation Nr: 0943849	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 
2002 for the grant of service connection for autoimmune 
disorders, to include Raynaud's syndrome, Graves' disease and 
Sjogren's syndrome with the assignment of a 100 percent 
evaluation.

2.  Entitlement to a rating in excess of 50 percent for 
service-connected cholinergic urticaria.  

3.  Whether a May 7, 1996 rating decision that denied 
entitlement to a TDIU and denied service connection for 
Graves' disease and Raynaud's syndrome was clearly and 
unmistakably erroneous.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

By letter in June 2009, the Veteran notified the board that 
she was revoking her power of attorney to her accredited 
representative and that she was representing herself.  She 
requested additional time to prepare her appeal.  By letter 
of June 25, 2009, the Veteran was advised that she would have 
an additional 60 days, until August 24, 2009, to submit 
additional evidence or argument.  In August 2009, the Veteran 
submitted a brief in support of her claim.

The issue of entitlement to an increased rating for 
cholinergic urticaria is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for an increased rating for cholinergic urticaria 
was received in August 1993.  A November 1995 rating decision 
granted a 50 percent rating for cholinergic urticaria, 
effective August 11, 1993.  The Veteran appealed the August 
1995 rating decision to the Board.

2.  Prior to August 30, 2002, the Veteran was in receipt of 
the maximum evaluation for cholinergic urticaria under 
Diagnostic Code 7806.
3.  From August 30, 2002 to September 10, 2002, the Veteran's 
cholinergic urticaria approximated the criteria for a 60 
percent rating under Diagnostic Code 7825.  

4.  An informal claim for service connection for an 
autoimmune disorder, including Graves' disease and Raynaud's 
syndrome, was received on September 14, 1995.  

5.  A claim for a total disability rating based upon 
individual unemployability (TDIU) was received on April 16, 
1996.

6.  A May 1996 rating decision denied service connection for 
Graves' disease and Raynaud's syndrome and denied entitlement 
to a TDIU.  The Veteran did not submit a timely notice of 
disagreement with the May 1996 decision.  

7.  A claim for service connection for a neurological 
disorder secondary to an autoimmune disorder was received on 
August 27, 2003.  A  January 2004 rating decision granted 
service connection for autoimmune disorder with various 
components including cholinergic urticaria, Sjogren's 
syndrome, history of Graves' disease, demyelinating 
peripheral neuropathy and facial nerve tremors, with memory 
loss and fatigue and assigned a 100 percent evaluation, 
effective September 10, 2002.  

8.  Entitlement to a 100 percent rating was established in 
October 2002, when the Veteran submitted medical evidence of 
diagnoses of autoimmune diseases.

9.  Prior to August 30, 2002, the Veteran was in receipt of 
the maximum schedular rating assignable for cholinergic 
urticaria.

10.  From August 30, 2002 to September 10, 2002, the 
Veteran's cholinergic urticaria most closely approximated 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  

11.  The May 7, 1996 rating decision which denied the claim 
for Raynaud's syndrome and Graves' disease and denied 
entitlement to a TDIU was based on the correct facts as they 
were known at that time and was in accordance with the 
existing law and regulations.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2009).  

2.  An effective date prior to September 2002 for service 
connection for the grant of service connection for autoimmune 
disorders, to include Raynaud's syndrome, Grave's disease and 
Sjogren's syndrome with the assignment of a 
100 percent evaluation is not warranted.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2009).  

3.  The criteria for a rating in excess of 50 percent prior 
to August 30, 2002, were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7825 (2002).

4.  The criteria for a 60 percent rating for cholinergic 
urticaria were met from August 30, 2002 to September 10, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7825 (2009).
  
5.  The May 1996 rating decision which denied the veteran's 
claim of entitlement to service connection for Raynaud's 
syndrome and Graves' disease and denied a TDIU is not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The Veteran's claim for an earlier effective date arises from 
a February 2004 notice of disagreement with the January 2004 
rating decision.  In Dingess, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a 
Statement of the Case (SOC).  Id.  The RO issued an SOC in 
January 2007 that advised the Veteran of the pertinent laws 
and regulations and the reasons for the decision. 

The Board notes that the Veteran's claim for a higher rating 
for cholinergic urticaria pre-dated the enactment of the 
VCAA.  However, in a September 1993 letter, the RO provided 
the Veteran with notice of the evidence required to 
substantiate the claim for an increased rating for 
cholinergic urticaria.  

In March 2006, the RO provided the Veteran with a notice 
letter that explained how disability ratings and effective 
dates are determined.

The Court has held that the VCAA is inapplicable to claims of 
CUE in prior RO decisions.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (regarding Board decisions); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002) (regarding RO 
decisions).

The Board finds that the duty to notify has been satisfied 
with regard to the Veteran's claim for an earlier effective 
date.  All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The Board finds that VA has complied with the VCAA's duty to 
assist.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  The RO made 
reasonable and appropriate efforts to assist the veteran with 
the development of this claim.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist the 
Veteran.  

II.  Analysis of Claims

A.  Legal Criteria - Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2009).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2009); Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In Ellington v. Nicholson, 22 Vet. App. 141 (2007), the Court 
held that an effective date assigned for a secondarily 
service-connected disability does not relate back to the 
filing date of a prior claim for the antecedent disability.  
The Court further held that the effective date for a 
secondarily service-connected condition is based solely on 
the date VA received the claim for secondary service 
connection.

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2009); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 
VAOPGCPREC 12-98 (1998).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2009).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. Id.

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009). The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim. 38 C.F.R. § 3.157(b)(2) (2009).

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim. 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2); 
see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 
12-98 (1998).

B.  Analysis - Earlier Effective Date

The Veteran seeks an effective date prior to September 10, 
2002 for service connection for autoimmune disorders, to 
include Raynaud's syndrome, Graves' disease, Sjogren's 
syndrome, with the assignment of a 100 percent evaluation. 

A claim for service connection for a skin condition was 
received on January 15, 1976.  In a March 1976 rating 
decision, the RO granted service connection for cholinergic 
urticaria and assigned a non-compensable (zero percent) 
rating.  

The RO received an informal claim for an increased rating for 
a skin condition on August 11, 1993.  In an August 1995 
rating decision, the RO granted a 10 percent rating for 
cholinergic urticaria.  Prior to August 30, 2002, the rating 
code did not contain a specific diagnostic code for 
urticaria.  

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service- 
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2009). 

The RO rated cholinergic urticaria by analogy to eczema 
pursuant to Diagnostic Code 7899-7806.  The rating criteria 
in effect in August 1995 provided that a 10 percent rating 
was assignable for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was assignable for eczema with constant 
exudation or itching, extensive lesions or marked 
disfigurement.  A maximum evaluation of 50 percent was 
assignable for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.  38 C.F.R. § 
4.119, Diagnostic Code 7806 (1995).

In September 1995, the Veteran submitted a Notice of 
Disagreement with the August 1995 rating decision.  The 
Veteran's notice of disagreement indicated that she had been 
diagnosed with autoimmune diseases which she believed to be 
secondary to her service-connected disability.  The Veteran 
indicated that she had several disabilities which she 
believed to be secondary and associated with her service-
connected disability, including the premature birth of her 
son, cervical pre-cancer and hysterectomy, Graves' disease, 
arthritis and Raynaud's syndrome.  

The September 1995 notice of disagreement served as an 
informal claim for service connection for autoimmune 
diseases, as it clearly expressed the Veteran's intent to 
apply for service connection for an autoimmune disease 
secondary to her service-connected cholinergic urticaria.  

The RO ordered a VA examination in November 1995.  The RO 
requested that the VA physician identify the frequency and 
history of cholinergic urticaria.  The RO also requested that 
the examiner determine whether the Veteran had other immune 
disorders related to cholinergic urticaria. 

At the November 1995 examination, the Veteran's reported that 
her rheumatologist had told her that she had arthritis, type 
undetermined, as well as Raynaud's syndrome and a probable 
Sjogren's syndrome.  The VA examiner diagnosed  recurrent 
urticaria, exercise induced, with associated phenomenon of 
wheezing and more rarely gastrointestinal symptomatology if a 
severe attack, hypothyroidism and Raynaud's syndrome with 
arthralgia of the hands.  The examiner indicated that he did 
not see any evidence of arthritis and symptoms compatible 
with Sjogren's disease.  The examiner opined that, "The 
latter phenomenon may be related on a more probable basis 
than not to her underlying urticaria problem."  

In November 1995, the Veteran submitted a VA Form 9 (Appeal 
to the Board of Veterans Appeals) for her claim for an 
increased rating for cholinergic urticaria.  She requested a 
hearing at the local VA office with a decision review 
officer.  

The Veteran testified at a hearing at the RO in November 
1995.  A VA decision review officer issued a decision in 
November 1995 which granted a 50 percent rating for 
cholinergic urticaria under Diagnostic Code 7899-7806.  The 
effective date of the 50 percent rating was August 11, 1993, 
the date of receipt of the Veteran's claim for an increased 
rating for cholinergic urticaria.  The November 1995 decision 
noted that the Veteran's representative had indicated at the 
hearing that the Veteran was seeking a 50 percent evaluation 
for urticaria.  The decision review officer's decision 
determined that the Veteran's appeal was resolved in light of 
the grant of a 50 percent rating.  The November 1995 DRO 
decision did not address whether referral for an 
extraschedular rating was warranted.

The Veteran's claim for an increased rating for cholinergic 
urticaria was not certified to the Board.  Because the 
Veteran perfected an appeal of the August 1995 rating 
decision and did not withdraw the appeal, her appeal of the 
1995 rating decision for an increased rating for cholinergic 
urticaria remained pending.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).   The Board will 
address the Veteran's claim for an increased rating for 
cholinergic urticaria in additional detail below.    

On April 16, 1996, the Veteran submitted a claim for a total 
disability rating based upon individual unemployability 
(TDIU).  The Veteran asserted that she was unemployable due 
to service-connected chronic urticaria.  In a May 1996 rating 
decision, the RO denied the Veteran's claims of entitlement 
to a TDIU and entitlement to service connection for Raynaud's 
syndrome, Graves' disease and hysterectomy.  

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200 (2009).  A notice of disagreement 
must express disagreement with a determination of the agency 
of original jurisdiction and express a desire to contest the 
result and must be filed in writing by the claimant with the 
RO within one year after the date of mailing of notice of the 
RO decision.  38 C.F.R.§ 20.201 (2009).  
  
Except in the case of simultaneously contested claims, a 
claimant of his representative must file a notice of 
disagreement with a determination within one year from the 
date that the agency mails notice of the determination.  38 
C.F.R. 
§ 20.302 (2009).  Failure to perfect an appeal renders a 
rating decision final.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200, 20.302, 20.1103 (2009).

A review of the claims file indicates that the Veteran did 
not submit a notice of disagreement within one year of the 
mailing of the notice of the May 1996 rating decision.  
Because the Veteran did not perfect an appeal of the May 1996 
rating decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103. 
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has alleged clear and unmistakable error 
in the May 1996 rating decision, and that issue is addressed 
below.
 
A claim for service connection for a neurological disorder 
was received on August 22, 2003.  A January 2004 rating 
decision granted service connection for autoimmune disorder 
with various components including cholinergic urticaria, 
Sjogren's syndrome, history of Graves' disease, demyelinating 
peripheral neuropathy and facial nerve tremors, with memory 
loss and fatigue.  The RO assigned a 100 percent evaluation, 
effective September 10, 2002.  The RO determined that it was 
factually ascertainable that the Veteran's disabilities were 
100 percent disabling as of September 10, 2002.  The 
effective date assigned by the RO corresponds with the date 
of a private medical evaluation.

The Veteran's service connected autoimmune disability is  
rated by analogy under Diagnostic Code 6399-6350.  Diagnostic 
Code 6350 provides that a 100 percent evaluation is 
assignable for acute systemic lupus erythematosus with 
frequent exacerbations producing severe impairment of health.  
38 C.F.R. § 4.88b, Diagnostic Code 6350 (2009).

The 100 percent rating assigned in the January 2004 rating 
decision was based upon findings contained in the evaluation 
by a private physician, Dr. Park.  The Veteran submitted 
those records to the RO in August 2003.  The private medical 
records reflect diagnoses of demyelinating polyneuropathy, 
demonstrated on nerve conduction studies and a history of 
Graves' disease and Sjorgen's syndrome.

After a careful review of the record, the Board finds that an 
earlier effective date for service connection for autoimmune 
disorders with various components is not warranted.   The 
Veteran's prior claim of entitlement to service connection 
for autoimmune disorders was adjudicated in the May 1996 
rating decision.  No notice of disagreement was received, and 
the May 1996 rating decision became final in the absence of 
clear and unmistakable error.  Following the May 1996 rating 
decision, the Veteran submitted a claim for service 
connection for autoimmune disorders in August 2003.   The RO 
granted service connection prior to the date of the claim, in 
September 10, 2002, the date of the private medical 
evaluation.  

The RO determined that the September 10, 2002 effective date 
was warranted based upon the date that it became "factually 
ascertainable" that the Veteran's condition increased in 
severity.  The RO applied the effective date regulations 
pertaining to increased ratings rather than those governing 
service connection when the RO assigned the effective date of 
September 10, 2002.  If the RO had applied the regulations 
governing service connection, the appropriate effective date 
for service connection for autoimmune diseases would be no 
earlier that the date of the receipt of the claim, which was 
August 22, 2003.  However, under the rules governing 
effective dates for increased ratings, the effective date of 
an increase may be one year prior to the date of the claim if 
it is factually ascertainable that an increase in disability 
had occurred within one year from the date of claim. 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) 
and (2).  The medical records dated in September 2002 
provided the basis for the grant of service connection for 
autoimmune disorders and established the basis for a 100 
percent rating.  It was not factually ascertainable prior to 
September 10, 2002 that the requirements for a 100 percent 
rating were met.  Accordingly there is no basis for an 
effective date prior to September 10, 2002 for the grant of 
service connection for autoimmune disorders, to include 
Raynaud's syndrome, Grave's disease and Sjogren's syndrome 
with the assignment of a 100 percent evaluation.

C.  Increased rating for cholinergic urticaria
   
As noted previously, the Veteran appealed the August 1995 
rating decision which granted a 10 percent rating for 
cholinergic urticaria, effective August 1993.  A November 
1995 rating decision granted an increase to 50 percent, 
effective August 1993. 

The Board notes that, as of September 10, 2002, cholinergic 
urticaria was included with other service-connected 
autoimmune disorders that were rated 100 percent disabling 
according to Diagnostic Code 6350.  The Board will therefore 
consider the appropriate rating for this disability prior to 
September 10, 2002. 

The Board notes that the regulations pertaining to skin 
disabilities were revised during the pendency of this appeal, 
effective August 30, 2002.  When applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran is to be applied.  
However the prior version must be used to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. VAOPGCREC 3-2000.

Prior to August 30, 2002, the rating code did not contain a 
specific diagnostic code for urticaria.  The RO rated 
cholinergic urticaria by analogy to eczema pursuant to 
Diagnostic Code 7899-7806.  A maximum evaluation of 50 
percent was assignable for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.  38 C.F.R. § 
4.119, Diagnostic Code 7806 (1995).

Prior to August 30, 2002, the Veteran was in receipt of the 
maximum schedular rating for cholinergic urticaria under 
Diagnostic Code 7806.   The November 1995 decision that 
granted a 50 percent rating did not consider whether referral 
for an extraschedular rating was warranted. 

The revised criteria provided a separate diagnostic code for 
urticaria.  Urticaria is now rated from 0 to 60 percent 
disabling according to criteria set forth in Diagnostic Code 
7825.  A maximum evaluation of 60 percent is assignable for 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic 
Code 7825 (2009).  

The Board finds that a 60 percent rating was warranted from 
August 30, 2002, the effective date of the revised criteria, 
through September 10, 2002,  as the record reasonably 
demonstrated recurrent debilitating episodes of urticaria 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy. 

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
governing norm in these cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id. (1996).  Under Floyd v. Brown, 9 Vet. App. 
88, 95 (1996), the Board cannot make a determination 
regarding extraschedular evaluation in the first instance but 
can address the matter of referral to appropriate VA 
officials.
  
The Veteran's NOD with the November 1995 rating decision 
indicated that she was unable to work due to service-
connected chronic urticaria.  The November 1995 VA 
examination and the 1995 hearing with a VA decision review 
officer noted that the Veteran had not worked outside the 
home since 1991, reportedly because of chronic urticaria.  In 
light of this evidence, the Board finds that the severity of 
the Veteran's service-connected disability presented an 
exceptional and unusual disability picture with such related 
factors as marked interference with employment so as to 
render impractical the application of the regular schedular 
standards.  Accordingly, the Board finds that referral of the 
Veteran's claim to the Under Secretary for Benefits, or 
Director of Compensation and Pension Service is warranted.  
The Board stresses that it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).  This issue is further addressed in the 
remand portion below.

D.  Legal Criteria - CUE

The Veteran asserts that there was clear and unmistakable 
error in a May 1996 rating decision that denied service 
connection for autoimmune disorders and denied entitlement to 
a TDIU.

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (2009).  However, if the 
evidence establishes CUE, the prior decision will be reversed 
and amended.  In determining whether a prior determination 
involves CUE, the Court has established a three-prong test.  
The three prongs are: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

The Court has stated that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process. Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" does 
not render a decision of VA non-final.  The Federal Circuit, 
citing Caffrey v. Brown, 6 Vet. App. 377 (1994), also noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  Id. at 1346.  The failure to address a specific 
regulatory provision involves harmless error unless it is 
shown that the outcome would have been "manifestly 
different."  See Fugo, at 44. Moreover, the error must be one 
that would have manifestly changed the outcome at the time 
that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993). 


D.  Analysis

The May 1996 rating decision denied the Veteran's claims for 
service connection for Raynaud's syndrome and Grave's disease 
(hyperthyroidism) and also denied the Veteran's claim of 
entitlement to a TDIU.

The Veteran submitted a brief in support of her claim in 
which she alleged various errors in the May 1996 rating 
decision, including:  1) that the RO failed to obtain the 
complete service medical record prior to deciding the claims 
for increased rating TDIU and secondary service connection; 
2) that the November 1995 VA examination was inadequate; 3) 
that the May 1996 rating decision did not indicate how the 
evidence was weighed, omitting statutory and regulatory 
citations, and not providing notice of her appellate rights; 
and 4) that the May 1996 rating decision was not based on a 
full and sympathetic reading of her claims.  

The Board notes that the Veteran has also alleged CUE in the 
1995 and 2004 rating decisions.  The claims of CUE in those 
rating decisions are not properly before the Board because 
those decisions are not yet final.  Accordingly, the Board 
will only address the Veteran's claims of CUE in the May 1996 
decision.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  

The regulations in effect at the time of the May 1996 rating 
decision provided that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1996).

With regard to secondary service connection, the regulation 
in effect at the time of the May 1996 rating decision 
provided that disability which is proximately due to or the 
result or a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, it shall be considered 
a part of the original condition.  38 C.F.R. § 3.310 (1996).

The Board finds that the RO did not improperly apply the 
regulations in effect at the time of the May 1996 rating 
decision.  At the time of the May 1996 rating decision, the 
record did not contain any medical opinions linking Graves' 
disease or Raynaud's syndrome to service or to service-
connected cholinergic urticaria.   Although the 1995 VA 
examination report determined that Sjogren's syndrome was 
related to cholinergic urticaria on a "more likely than not 
basis," the examiner indicated that Sjogren's syndrome was 
"not shown on examination."  There were no medical records 
in evidence at the time of the May 1996 rating decision of  a 
current diagnosis of Sjogren's syndrome.  Therefore, the 
Board concludes that the RO did not incorrectly apply the 
regulations in the May 1996 rating which found that there 
were no medical opinions linking service connected urticaria 
to the claimed autoimmune conditions.    

The Veteran contends that there was clear and unmistakable 
error in the RO's May 1996 rating decision because the 
January 2004 rating decision determined that service 
connection was warranted for autoimmune disorders.  Although 
the 2004 rating decision determined that service connection 
was warranted for an autoimmune disorder with various 
components, including Graves' disease, the evidence 
considered in conjunction with the 2004 rating decision 
cannot serve as a basis for a finding of CUE in a prior 
rating decision.  In Russell v. Principi, 3 Vet. App. 310, 
314 (1992), the Court held that CUE must be based on the 
record and the law that existed at the time of the prior RO 
decision.  In Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), 
the Court held that "evidence that was not part of the 
record at the time of the prior determination may not form 
that basis of a finding that there was clear and unmistakable 
error."  The only exception to this rule involves claims in 
which an RO failed to consider records which were in VA's 
possession, although not actually in the record before the 
RO.  See VAOPGCPREC 12-95;  See also Damrel v. Brown, 6 Vet. 
App. 242 (1992).  The grant of service connection for 
autoimmune disorders in the January 2004 rating decision was 
based upon medical evidence that was received in 2003.  Such 
medical evidence was not in the record in May 1996, and the 
Board may not consider that evidence in determining whether 
the prior rating decision contained clear and unmistakable 
error.

The Board will now address whether the denial of a TDIU in 
the May 1996 rating decision was clearly and unmistakably 
erroneous.

The laws in effect at the time of the May 1996 rating 
decision provided that all veterans who are unable to secure 
or follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled. 
§ 4.16(b).  Total disability was considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a).  Neither disability from nonservice-connected 
disabilities nor disability due to advancing age may be 
considered.  38 C.F.R. §§ 3.341(a), 4.19.  

The regulation in effect at the time of the May 1996 rating 
decision provided that a total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1996). 

The pertinent regulations further provided that, when a 
claimant does not meet the aforementioned criteria, a total 
disability evaluation may still be assigned on a different 
basis.  The regulations provided that it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, at the RO level, rating boards are to 
submit to the Director, Compensation and Pension service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1996).  The rating board is to 
include in its submission a full statement as to the 
veteran's service- connected disabilities, employment 
history, educational and vocational attainment and factors 
having a bearing on the issue.  38 C.F.R. §§ 3.321, 4.16(b) 
(1996).

At the time of the May 1996 rating decision, service 
connection was in effect for cholinergic urticaria, rated as 
50 percent disabling.  Therefore, percentage standards set 
forth in § 4.16 were not met.  The Veteran does not allege 
that she met the schedular criteria for a TDIU at the time of 
the 1996 rating decision.  The Veteran contends that, given 
the unusual and debilitating circumstances of her service-
connected disability, the May 1996 rating decision was 
clearly and unmistakably erroneous in determining that 
referral for an extraschedular rating was not warranted.  
 
The rating decision noted that the Veteran had not worked 
outside the home since 1991 but found that referral for 
extraschedular consideration was not warranted because there 
were no exceptional factors or circumstances associated with 
the Veteran's disability.  The RO found that the Veteran had 
multiple nonservice-connected disabilities which contributed 
to unemployability.

The record in front of the RO at the time of the May 1996 
rating decision did not clearly and unmistakably indicate 
that the Veteran was unemployable solely due to cholinergic 
urticaria.  The November 1995 VA examination noted the 
Veteran's report that the Veteran did not work outside of the 
home, partly because of hives.  The examiner did not find 
that the Veteran was unemployable solely due to cholinergic 
urticaria.  A November 1995 VA psychiatric evaluation did not 
address the effect of the Veteran's service-connected 
disability on her employability. 

The evidence of record at the time of the May 1996 rating 
decision showed that, although the Veteran had reportedly not 
worked since 1991, it was not clear and unmistakable based 
upon the evidence of record at that time that her service-
connected disability, alone, caused unemployability.  The 
record at the time of the May 1996 rating decision did not 
include any medical evidence indicating that the Veteran was 
unemployable solely due to the service-connected disability 
of cholinergic urticaria.  To the extent the Veteran argues 
that the evidence of record in May 1996 was sufficient to 
support a grant of a TDIU, a mere disagreement with how the 
RO evaluated the facts before it in the prior decision does 
not constitute a valid claim of CUE.  Luallen, supra; Damrel, 
supra..   

The Board concludes that the May 1996 rating decision does 
not include the kind or error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the alleged error.  While the 
Board sympathizes with the Veteran, there is no basis upon 
which to find clear and unmistakable error in the May 1996 
decision.  The correct facts, as they were known at the time, 
were before the RO on May 7, 1996, and the RO correctly 
applied the statutory and regulatory provisions then in 
effect.  The Board therefore concludes that the May 7, 1996 
rating decision was not clearly and unmistakably erroneous.  
The Veteran's claim for revision or reversal of that rating 
decision must therefore be denied.   


ORDER

An effective date prior to September 10, 2002 for the grant 
of service connection for autoimmune disorders with a 100 
percent evaluation is denied.

A rating in excess of 50 percent evaluation for cholinergic 
urticaria, prior to August 30, 2002, is denied.  

A 60 percent evaluation is granted for cholinergic urticaria 
from August 30, 2002 to September 10, 2002.  

CUE not having been shown, the claim for revision of a May 7, 
1996 rating decision that denied the Veteran's claim of 
entitlement to a TDIU and denied service connection for 
Graves' disease and Raynaud's syndrome is denied.  


REMAND

As noted above, the Veteran's claim for an increase was 
received on August 22, 2003.  In some cases, the effective 
date for an increased may be granted prior to the date of 
claim if it is factually ascertainable that an increased in 
disability has occurred.  The Veteran's service-connected 
cholinergic urticaria was previously rated 50 percent 
disabling pursuant to Diagnostic Code 7806.   Prior to August 
30, 2002, a 50 percent evaluation was the maximum assignable 
under Diagnostic Code 7806. 

A revision of the criteria pertaining to skin disabilities, 
effective August 30, 2002, provided that a maximum evaluation 
of 60 percent was assignable for urticaria under Diagnostic 
Code 7825.  The Board has assigned the maximum evaluation 
available from August 30, 2002 to September 10, 2002.  The 
evidence reflects that the Veteran has been assigned a 100 
percent evaluation from September 10, 2002 for her autoimmune 
disorder.  

The evidence if this case raises the question of whether 
referral for an extraschedular evaluation is warranted.  In 
statements submitted in support of her appeal of the November 
1995 rating decision, the Veteran indicated that she had not 
worked in five years because of cholinergic urticaria.  There 
is some evidence that the Veteran's cholinergic urticaria 
disability interfered with her employment.  Accordingly, the 
question of whether an extraschedular rating was warranted 
for the time period prior to September 10, 2002 has been 
raised.  However, as noted, the veteran did not meet the 
schedular requirements for a TDIU until September 10, 2002.  
The Board is prohibited from assigning a TDIU on an 
extraschedular basis in the first instance without ensuring 
that the claim is referred to VA's Director of Compensation 
and Pension (C&P) for consideration of an extraschedular 
rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 
Vet. App. 1 (2001).

The authority to assign extra-schedular ratings has been 
specifically delegated to the Under Secretary for Benefits 
and the Director of the Compensation and Pension Service, and 
not the Board, in the first instance.  Therefore, the correct 
course of action for the Board, where it finds that 
entitlement to an extra-schedular evaluation may be present, 
is to raise the issue and remand it for the proper procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 
9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claim and 
determine whether the evidence warrants 
referral of the Veteran's claim for an 
increased rating for cholinergic urticaria 
to the appropriate department officials 
under 38 C.F.R. § 4.16(b) for 
extraschedular consideration. 

2.  If the benefit sought on appeal is not 
granted, the Veteran should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the Veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


